The state introduced evidence tending to prove that the defendant, at the time and place named and in Walker county, was in possession of a copper pot, suitable to be used in the manufacture of prohibited liquor, and that it was a part of a whisky still. This made the question of defendant's guilt one for the jury. The court so charged the jury and in this we find no error. Maisel v. State, 17 Ala. App. 12, 81 So. 348; Lindsey v. State, 18 Ala. App. 494, 93 So. 331; Gamble v. State,19 Ala. App. 82, 95 So. 202.
Other exceptions taken are without merit.
We find no error in the record, and the judgment is affirmed.
Affirmed.